 496DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,Local No. 753, AFL-CIOandBLOUNTBROS.CORPORATIONandLaborersInternational Unionof NorthAmerica,Local No.870, AFL-CIO. Case 23-CD-193April 23, 1969DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND ZAGORIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,following charges and amended charges filed byBlount Bros. Corporation, hereinafter referred to asBlount,allegingthatUnitedBrotherhoodofCarpenters and Joiners of America, Local No. 753,AFL-CIO, hereinafter referred to as Carpenters orRespondent, had violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity forthepurposeofforcingorrequiringGeneralMasonry, Inc.,' to assign particular work tocarpenters represented by Carpenters rather than toemployees of GeneralMasonry represented byLaborers InternationalUnion of North America,Local No. 870, hereinafter referred to as Laborers.A hearing was held before Hearing Officer JeromeL. Avedon on January 21 and February 6, 1969, atBeaumont,Texas.Allpartiesappeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence on the issues. The rulings of theHearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed. A briefwas filed on behalf of Blount and General Masonry.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERSThe parties stipulated, and we find, that BlountBros.Corporation,ageneral contractor in thebuilding and construction industry, is a Delawarecorporation with its principal office and place ofbusiness inMontgomery, Alabama. During the past12months, Blount purchased goods and materialsvalued in excess of $50,000 which were shipped to itdirectly from points located outside the State ofTexas. The parties further stipulated, and we find,'Blount is the general contractor at the construction site at which thedisputed work is located General Masonry is a subcontractor of Blountengaged in tasks including the disputed work General Masonry made anappearance at the hearing as an interested partythat General Masonry, Inc. is a Texas Corporationwith its principal office and place of business inPasadena, Texas, where it is engaged in the businessofmasonry construction.During the past 12months, General Masonry purchased goods valuedinexcessof $50,000 which were shipped to itdirectly from points outside the State of Texas.II.THE LABOR ORGANIZATIONSThe parties stipulated,andwefind,thatCarpenters and Laborers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. Background and Facts of the DisputeBlount has a contract with the Board of Regentsof Lamar State College of Technology to constructfour buildings on the college campus at Beaumont,Texas.Blount is a member of the AssociatedGeneral Contractors of Jefferson County, hereincalledAGC, which has a collective-bargainingagreement with the Carpenters District Council ofSabineArea and Vicinity, including Local 753.ArticleV of the contract provides that the AGCcontractorswillbind their subcontractors to theAgreement designating the National Joint Board fortheSettlement of JurisdictionalDisputes.ArticleXX, B, provides that the AGC contractors shallrequire their subcontractors to abide by the workjurisdiction established by the National Joint Board.One such decision, rendered by the National JointBoard in 1920, awarded the work of erectingself-supporting scaffolds over 14 feet in height tomembers of the Carpenters. Any erection orremoval of scaffolding less than that height wouldbe done by any employees assigned to the task bythe employer.In April 1968, Blount entered into a contract withGeneralMasonry whereby General Masonry wouldperform all the masonry work on the Lamar StateCollege job. This contract makes no reference toany labor agreements, either of Blount or of GeneralMasonry. Nor does it provide that General Masonrywillrefer jurisdictional disputes to theNationalJoint Board or be bound by its decisions.GeneralMasonry is a member of the MasonryContractorsAssociationwhichhasacollective-bargaining agreement with the Laborers.This agreement does not provide that the signatoriessubmit jurisdictional disputes to the National JointBoard or abide by its decisions. Under this contractthe work of erecting and dismantling all scaffoldingiswithin the jurisdiction of the Laborers.GeneralMasonry began doing masonry work onthe college buildings, using some scaffolding. OnDecember 12, 1968, before General Masonry haderected any scaffolding over 14 feet, Talbert andCarr,Carpenter'sbusinessagentand assistant175 NLRB No 81 UNITED BROTHERHOOD OF CARPENTERS,ETC., LOCAL 753businessagent,respectively,spoke to Reece,Blount'sconstructionsuperintendentabout thefutureassignmentoferectingand dismantlingscaffolding over 14 feet high. According to Reece,Talbert told him that if General Masonry built suchscaffolding with laborers, "we will have to shut thejob down," asserting that article XX of the AGCCarpenters contract obligated Blount to require itssubcontractors to be bound to the work jurisdictiondecisions of the National Joint Board, particularlythe 1920 Joint Board's award involving scaffolding.While Talbert and Carr both acknowledge holding aconversationwithReecewhereintheymadereference to articleXX and the National JointBoard awards, both denied that Talbert threatenedto shut down the job unless carpenters were assignedthe work in dispute.The Carpenters has never submitted the instantdispute to the National Joint Board for decision, butdid file a breach of contract action against Blountwhich resulted in a District Court Order to arbitratethe matter.B. The WorkinDisputeThework in dispute is the erecting, anddismantling of steel tubular section scaffolds abovethe height of 14 feet at the Lamar State College ofTechnologyconstructionprojectatBeaumont,Texas.C. Contentions of the PartiesRespondent contends that it did not violateSection 8(b)(4)(D). It denies making a threat to shutdown the job, and asserts that it was merelynotifyingBlount that under the AGC-CarpenterscontractBlountwasboundtorequireitssubcontractor,GeneralMasonry, to abide by theNationalJointBoard award.Respondent alsoarguesthat even if a threat should be found to havebeenmade, the Notice of Hearing should bequashed since under the contract between the AGCandCarpentersanagreed-uponmethodforsettlement exists. However Respondent states that iftheBoard finds reasonable cause to believe thatSection 8(b)(4)(D) has been violated and that thereis no agreed-upon method of settlement, Respondentdoes not request the Board to make a decisionassigningsuch work to it and the Board may awardthiswork to GeneralMasonry'semployeesrepresented by the Laborers.BlountandGeneralMasonry contend thatRespondent violated Section 8(b)(4)(D) by Talbert'sthreat to Reece to shut down the job. Blount furthercontends that there is no agreed-upon method tosettlethedispute sinceGeneralMasonry, theassigningparty, is not bound to submit disputes to497the Joint Board or to follow its decision. Laborersclaims the work in question.D. Applicability of the StatuteBeforetheBoardmayproceedwithadetermination of the dispute pursuant to Section10(k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b)(4)(D)hasbeenviolated.The testimony of Reecesupporting such a finding was contradicted byTalbert and Carr. However, the Board is notchargedwithfinding in a jurisdictional disputecontext that a violation did in fact occur, but onlythat there is reasonable cause to believe that therehasbeenaviolation.Without ruling on thecredibility of the testimony in issue, we find thatsuch reasonable cause exists, and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.'We find without merit Respondent's claim thatsince it was merely seeking to enforce section XX oftheAGC-Carpenters contract with Blount, itsconduct was not for an objective proscribed bySection8(b)(4)(D).The contractual aspect ofRespondent's assertion was pursued by litigation forbreach of contract. The concurrent objective of theCarpenters was to force or require the assignment ofthedisputedwork to carpenters represented byRespondent rather than to employees represented bytheLaborers.The fact that one basis forRespondent's claim was its contract with Blountdoes not detract from the jurisdictional nature of thedispute.'Further,we find without merit Respondent'scontention that the National Joint Board constitutedan agreed-upon method for voluntary adjustment ofthe dispute within themeaning ofSection 10(k).There is no evidence that General Masonry, which isnotamember of the AGC, has any currentcontractual relationshipwith the Respondent, orthat through its contract withBlount,GeneralMasonry agreed to submit to the National JointBoard or be bound by its decisions.' In addition,there is no evidence that the current dispute wassubmitted to the Joint Board by any of the parties.''JeffersonCounty,Alabama andVicinityCarpenter DistrictCouncil (S& W Masonry, Inc.),173NLRB No. 190.'Local19,InternationalLongshoremen'sAssociation.AFL-CIO(Marine Associationof Chicago),151NLRB 89,94-95;Local496,UnitedBrotherhoodof Carpentersand Joinersof America AFL-CIO (V. L.Williamsand Co., Inc.),151NLRB 758, 760-761.'United Brotherhoodof Carpentersand Joinersof America. AFL-CIO,Local 1622(O.R.Karst),139NLRB591, 594;Local 562,UnitedAssociationof Journeymenand Apprenticesof thePlumbing andPipefitting Industry of theUnitedStatesandCanada,AFL-CIO(Layne-Western Company),155NLRB 695,698-699.Local 59 Wood,Wire,&Metal Lathers International Union,AFL-CIO(Jacksonville TireCompany, Inc.),125NLRB138, 143.See alsoInternationalUnion ofOperating Engineers,Local 12 (George E. Miller Electric Co.).144 NLRB9;InternationalBrotherhoodof ElectricWorkers,Local 728(EbascoServices,Inc.),153NLRB873, 876, fn. 7.'Layne-Western Company, supra. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDE.Merits ofthe DisputeCarpenters concedes that if the parties are notrequired to submit the dispute to the Joint Board fordetermination, the Board may award the work toemployees of General Masonry represented by theLaborers.Accordingly,we shall determine theexisting jurisdictional controversy by awarding toGeneralMasonry's employees represented by theLaborers rather than to employees represented bytheCarpenters,theworkoferectinganddismantling the steel tubular section scaffolds abovethe height of 14 feet at the Lamar State College ofTechnologyconstructionprojectatBeaumont,Texas. The present determination is limited to theparticularcontroversywhichgave rise to thisproceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thiscase, the National Labor Relations Board makes thefollowing Determination of Dispute:1.EmployeesrepresentedbyLaborersInternationalUnion of North America, Local No.870, AFL-CIO, and employed by General MasonryInc.,are entitled to perform the tasks of erectingand dismantling of steel tubular section scoffoldsabove the height of 14 feet at the Lamar StateCollegeofTechnology construction project atBeaumont,Texas.2.Neither United Brotherhood of Carpenters andJoiners of America, Local No. 753, AFL-CIO, noritsmembers, is entitled by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireassignmentof the work in dispute to individualsrepresented by the aforesaid Union.3.Within 10 days from the date of this Decisionand Determination of Dispute, United Brotherhoodof Carpenters and Joiners of America, Local No.753,AFL-CIO, shall notify the Regional DirectorforRegion 23, in writing, whether or not it willrefrain from forcing or requiring General MasonryInc., by means proscribed by Section 8(b)(4)(D), toassignthe work in dispute ina manner inconsistentwith the above determination.